Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 14, 2022 has been entered. Claims 1-9 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgarte et al. (WO 2016066276, English translation provided).
Regarding claim 1, Baumgarte discloses that, as illustrated in Fig. 2, a liquid container manufacturing method of manufacturing a liquid container that contains a content liquid from a synthetic resin preform (Fig. 2, item 1), the method comprising:
an inflation body insertion step (as shown in Fig. 2) of inserting an inflation body (Fig. 2, item 10) into the preform placed in a mold ([0026], line 257) for blow molding (the stretching rod 7 is moved into the preform 1 before the start of the forming and filling phase and already displaces some of the air in the preform 1 in the process ([0039], lines 367-368));  
an air discharge step of discharging air out of the preform by inflating the inflation body with elastic deformation in the preform (Fig. 2, item 10; [0040], line 372 (an elastic membrane 10 is arranged on the stretching rod)); 
an inflation body contraction step of contracting the inflation body with the mouth blocked (As illustrated from Fig. 3 to Fig. 5, the (expanded or enlarged) area 14 of the membrane 10 (the inflation body) of the stretching rod 7 in Fig. 3 is displacing air out of the preform 1. Baumgarte discloses that, by subsequently filling the preform with filling material and/or relieving the internal pressure in the balloon (the enlarged area 14 of the membrane 10), the balloon is placed on the stretching rod again ([0024], lines 233-235)); and
a liquid blow molding step of molding the preform into a liquid container having a shape conforming to an inner surface of the mold for blow molding by supplying, after the inflation body contraction step (see above), a pressurized liquid into the preform through a blow nozzle (Fig. 1, item 2) (The object of the invention is further achieved by a stretching rod for use in a system for forming and filling containers from preforms in a mold by supplying liquid filling material under pressure, which is characterized in that it has a variable volume ([0026]), lines 256-258).    
wherein, in the inflation body contraction step, the inflation body is contracted without supplying the pressurized liquid into the preform (by subsequently relieving the internal pressure in the balloon (the enlarged area 14 of the membrane 10), the balloon is placed on the stretching rod again ([0024], lines 233-235); Fig. 4 shows the displacement of the air in the preform 1 by water vapor ([0043], lines 405-406)), and
wherein, in the inflation body contraction step, the inflation body is contracted by elastic restoration force of the elastic deformation of the inflation body (here, by subsequently relieving the internal pressure in the balloon includes providing a negative pressure into the inflation body (items 14 in item 10 as shown in Figs, 2-3); at the same time, the deformed elastic membrane 10 provides an elastic restoration force to contract the inflation body of the elastic membrane 10).
However, Baumgarte does not explicitly disclose a mouth blocking step of blocking a mouth of the preform with the inflation body inflated in the preform. Baumgarte discloses that, a hollow stretching rod can also be used in order to introduce the filling material used for reshaping the preform into the container. For this purpose, however, the preform is sealed beforehand in order to be able to build up the necessary internal pressure ([0020], lines 192-195). However, since the stretching rod 7 is guided downwards in the course of the container formation in order to axially stretch the preform, the area 14 with a larger diameter can also begin in the area of the mouth 13 of the preform ([0043], lines 401-403).
In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C).

Regarding claim 2, Baumgarte discloses that, the liquid container manufacturing method further comprising a rod stretching step of axially stretching the preform by a stretching rod (Fig. 3, item 7 (including 14)) before or during the liquid blow molding step, wherein the inflation body is provide to the stretching rod (In the course of the forming and filling process, the sliding sleeve can be pulled off the stretching rod upwards through the container mouth, so that the full volume is available for the filling material. Alternatively, the stretching rod can also move downward out of the sleeve during the axial stretching of the preform ([0024], lines 238-242). The forming and filling process can then take place in the usual way by supplying the filling material through the stretching rod and/or the annual gap 12 between the mouth 13 of the preform and the stretching rod. Under the pressure of the filling material flowing in, the membrane 10 rests against the stretching rod 7 again and releases the displaced volume for the filling material ([0041]), lines 379-383).
Regarding claim 3, Baumgarte discloses that, the liquid container manufacturing method further comprising a rod withdrawing step of separating the stretching rod from the liquid container after the liquid blow molding step (After completion of the filling process, the stretching rod together with the sleeve is removed from the shaped and filled container and the sleeve is moved back into the front part of the stretching rod in order to displace as much as possible in the next preform ([0024], lines 242-245)). 
Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgarte et al. as applied to claim 1 above, further in view of Okuyama et al. (US Patent No. 10,836,094).
Regarding claims 4-9, Baumgarte discloses the liquid container manufacturing method. However, Baumgarte does not explicitly disclose discharging (sucking-back) a predetermined amount of liquid out of the liquid container to impart a headspace in the container. 
In the same field of endeavor, liquid blow molding method, Okuyama discloses that, after the suck-back step is completed, as illustrated in Fig. 7, the sealing body 26 is closed, and the stretching rod 28 is withdrawn from the liquid L, and thus, liquid blow molding is completed (col. 8, lines 46-49). By exposing a mouth 60a of the liquid-containing container 60 to atmosphere after the sealing body 26 is closed, a liquid level of the content liquid L to be held in the liquid-containing container 60, that is, the volume of the content liquid L to be held in the liquid-containing container 60, may be regulated appropriately to create a predetermined head space H inside the liquid-containing container 60 (col. 8, lines 52-58). Thus, Okuyama discloses that, the liquid container manufacturing method further comprising: a liquid discharge step of discharging a predetermined amount of liquid out of the liquid container after molding through the blow nozzle, after the liquid blow molding step; and a headspace forming step of generating a predetermined amount of headspace in the liquid container by separating the blow nozzle from the mouth of the liquid container after a predetermined amount of liquid is discharged from the liquid container. Okuyama discloses that, in the liquid container manufacturing method the liquid discharge step is performed by sucking back a predetermined amount of liquid from the liquid container after molding through the blow nozzle.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baumgarte to incorporate the teachings of Okuyama to discharge (suck-back) a predetermined amount of liquid out of the liquid container to impart a headspace in the container. Doing so would be possible to reduce the cost in the liquid blow molding.
Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered. 
Regarding arguments (as amended) in claim 1 that the inflation body inflates with elastic deformation in the air discharge step, and contracts by elastic restoration force of the elastic deformation of the inflation body in the inflation body contraction step, it is persuasive. The 112(a) rejection is withdrawn.
In response to applicant’s arguments (as amended) in claim 1 that Baumgarte fails to disclose that, in the inflation body contraction step, the inflation body is contracted by elastic restoration force of the elastic deformation of the inflation body, it is not persuasive. Baumgarte discloses that an elastic membrane 10 (i.e., the inflation body) is arranged on the stretching rod 7 ([0040], line 372). During the inflation of the elastic membrane 10 as shown in Fig. 2 for the discharging of air from the preform, an elastic restoration force has been established inside the elastic membrane 10 until the elastic membrane 10 touching on the stretching rod 7 again during the contraction process as shown in Fig. 4.        
Regarding arguments (as amended) in claim 1 that the Examiner continues to refer to Baumgarte’s paragraph [0024], lines 233-235 and Baumgarte still however supplies liquid into the preform, it is not persuasive. Baumgarte discloses that, Fig. 4 shows the displacement of the air in the preform 1 by water vapor ([0043], lines 405-406). As shown in Fig. 4, the balloon 14 is disappeared or contracted due to the introduction of water vapor (not liquid). There is no liquid existing in Fig. 4 when the balloon is contracted. By filling material and/or relieving the internal pressure (such as providing a negative pressure) in the balloon, the balloon is placed on the stretching rod again (as shown in Fig. 4). Baumgarte discloses that an elastic membrane 10 (i.e., the inflation body) is arranged on the stretching rod 7 ([0040], line 372). There is an elastic restoration force when the balloon is enlarged as shown in Fig. 2 (due to inherence) and the elastic restoration force may disappear after the balloon is touching the stretching rod 7 as shown in Fig. 4 again.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742